Motion Granted; Vacated and Remanded and Memorandum
Opinion filed March 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00661-CV
____________
 
ENERVEST OPERATING, LLC, ENERVEST ENERGY INSTITUTIONAL
FUND X-A, L.P., ENERVEST ENERGY INSTITUTIONAL FUND X-WI, L.P., ENERVEST ENERGY
INSTITUTIONAL FUND XI-A, L.P., ENERVEST ENERGY INSTITUTIONAL FUND XI-WI, L.P.,
ENERVEST WACHOVIA CO-INVESTMENT PARTNERSHIP, L.P., EV PROPERTIES, L.P.,
ENERVEST MANAGEMENT PARTNERS, LTD., ENERVEST MANAGEMENT GP, L.C., AND EV
PROPERTIES GP, LLC, Appellants
 
V.
 
JOHN H. STANLEY, INDIVIDUALLY AND AS TRUSTEE OF THE
JOHN H. AND CLEMENCE L. STANLEY TRUST, CLEMENCE L. STANLEY, GHERLAINE S. HOFFMAN,
JACK H. STANLEY, AND DENNIS A. STANLEY, Appellees
 

On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 34492

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 22, 2010.  On March 1, 2011, the parties
filed a joint motion to set aside or vacate the judgment and remand the cause
to the trial court for rendition of judgment in accordance with the parties’
settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
we vacate the judgment signed April 22, 2010, and remand the cause to the trial
court for rendition of judgment in accordance with the parties’ agreement.
 
PER
CURIAM
 
 
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.